DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment of 10/15/2021. It is noted that in the amendment, applicant has amended claims 1, 3, 6, 8, 10, 12, 15, 17 and 19. There is not any claim being added into or canceled from the application. The pending claims are claims 1-19. It is also noted that there is not any change being made to the drawings and the specification in the amendment of 10/15/2021. 
Response to Arguments
3.	The amendments to the claims as provided in the amendment of 10/15/2021, and applicant's arguments provided in the mentioned amendment, pages 10-12, have been fully considered and are sufficient to overcome the objection to claim 19; the rejections of claims 1-8, and 10-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; the rejections of claims 1-8, 10-14, and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by Ue et al (US Publication No. 2017/0017071); and the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Ue et al in view of Ue et al (US Publication No. 2015/0022882).
Election/Restrictions
4.	Claims 1 and 10 are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 5/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/17/2021 is now withdrawn.  Claims 9 and 18, directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The application has been amended as follows: 
In the claims:
In each of claims 9 and 18: on line 1 of each claim, changed the status indicator of each claim from “(Withdrawn)” to --(Previously Presented)--.
Allowable Subject Matter
7.	Claims 1-19 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The method for imaging an object as recited in the present independent claim 1 and the microscope for imaging an object as recited in the present independent claim 10 each is allowable with respect to the prior art, in particular, the US Publication Nos. 2017/0017071 and 2015/0022882 by the features thereof “providing a relationship assigning set values … the object” and “wherein the relationship assigns .. the set value” (claim 1, lines 7-12 and lines 18-21, respectively) or “a random-access memory … the object” and “wherein the RAM is … the set value” (claim 10, lines 10-15 and lines 20-24, respectively). Such features in a method for imaging an object or a microscope for imaging an object having an objective lens introducing a spherical aberration influenced by a refraction index of an object and a correction optics having an adjustable spherical aberration for reducing the overall spherical aberration are not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872